STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS


State of West Virginia,                                                          FILED
Plaintiff Below, Respondent                                                 September 3, 2020
                                                                              EDYTHE NASH GAISER, CLERK
vs.) No. 19-0504 (Wetzel County 16-F-22)                                      SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA


Darian R.,
Defendant Below, Petitioner



                             MEMORANDUM DECISION


         Petitioner Darian R., by counsel John M. Jurco, appeals the Circuit Court of Wetzel
County’s May 1, 2019, order sentencing him to a total indeterminate term of twenty-five to
fifty-five years of incarceration following his conviction of two counts of sexual abuse by a
custodian and one count of incest.1 The State of West Virginia, by counsel Karen Villanueva-
Matkovich, filed a response in support of petitioner’s conviction. On appeal, petitioner argues
that the circuit court abused its discretion by not following the victim’s guardian ad litem’s
recommendation and sentencing him to the maximum sentence possible, with all three
sentences to be served consecutively.

        This Court has considered the parties’ briefs and the record on appeal. The facts and
legal arguments are adequately presented, and the decisional process would not be significantly
aided by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule
21 of the Rules of Appellate Procedure.

        In January of 2016, petitioner was indicted on six counts of first-degree sexual assault,
six counts of sexual abuse by a custodian, and six counts of incest. Petitioner was then arraigned
on all eighteen counts and pled not guilty. A few days later, the circuit court held a hearing, in


       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).


                                                    1
which it appointed a guardian ad litem on behalf of the child victim and ordered the forensic
evaluation of petitioner to determine his competency and/or criminal responsibility.

        In March of 2016, the circuit court held a hearing and, upon reviewing petitioner’s
evaluation results, found that petitioner was competent to stand trial. The circuit court also
granted petitioner’s motion in limine requesting the child victim’s testimony by closed circuit
television at trial. Later that month, after the parties entered into a plea agreement, the circuit
court held a plea hearing, during which petitioner pled guilty to two counts of sexual abuse by a
custodian and one count of incest. In return, the State dismissed the remaining fifteen counts.
Petitioner’s plea was entered pursuant to North Carolina v. Alford, 400 U.S. 25 (1970).2 In April
of 2016, the probation department prepared a presentence investigation report. Later that month,
the guardian ad litem filed a motion requesting petitioner’s sentences to run concurrently because
his guilty plea spared the child victim from the trauma of testifying at trial.

        In late April of 2016, the circuit court held the final sentencing hearing. The State made
no recommendation regarding petitioner’s sentence. The circuit court considered information
provided in petitioner’s presentence investigation report and noted petitioner’s requested
corrections to it. The circuit court also noted the guardian ad litem’s recommendation of
concurrent sentencing. Ultimately, the circuit court sentenced petitioner to two terms of ten to
twenty years of incarceration for the two counts of sexual abuse by a custodian and five to
fifteen years of incarceration for the lone count of incest. All sentences were ordered to run
consecutively for a total effective indeterminate sentence of twenty-five to fifty-five years. The
circuit court also imposed fifty years of supervised release. The circuit court entered a
sentencing order reflecting its decision on April 22, 2016, after which it re-entered the
sentencing order for purposes of appeal on May 1, 2019. It is from this order that petitioner now
appeals.

         This Court reviews sentencing orders “under a deferential abuse of discretion standard,
unless the order violates statutory or constitutional commands.” Syl. Pt. 1, in part, State v.
Adams, 211 W. Va. 231, 565 S.E.2d 353 (2002). We have also held that “[s]entences imposed by
the trial court, if within statutory limits and if not based on some [im]permissible factor, are not
subject to appellate review.” Syl. Pt. 4, State v. Goodnight, 169 W. Va. 366, 287 S.E.2d 504
(1982).

        On appeal, petitioner does not argue that his sentences were not within the applicable
statutory limits or based upon an impermissible factor. Instead, he argues that the circuit court
should have followed the guardian ad litem’s recommendation that petitioner’s sentences run
concurrently, rather than consecutively. In support of this position, petitioner notes that the State
stood silent at sentencing and did not request consecutive sentences. Further, petitioner relies on

       2
         This Court recognized Alford pleas in Kennedy v. Frazier, 178 W. Va. 10, 12, 357
S.E.2d 43, 45 (1987) (“An accused may voluntarily, knowingly and understandingly consent to
the imposition of a prison sentence even though he is unwilling to admit participation in the
crime, if he intelligently concludes that his interests require a guilty plea and the record supports
the conclusion that a jury could convict him.”).



                                                     2
his history of alcoholism, substance abuse, and mental health problems for the premise that the
circuit court should have been more lenient at sentencing.3

       In this case, petitioner was convicted of two counts of sexual abuse by a custodian. West
Virginia Code § 61-8D-5(a) provides, in part, that if

       any parent, guardian or custodian of or other person in a position of trust in
       relation to a child under his or her care, custody or control, shall engage in or
       attempt to engage in sexual exploitation of, or in sexual intercourse, sexual
       intrusion or sexual contact with, a child under his or her care, custody or control, .
       . . then such parent, guardian, custodian or person in a position of trust shall be
       guilty of a felony and, upon conviction thereof, shall be imprisoned in a
       correctional facility not less than ten nor more than twenty years, or fined not less
       than $500 nor more than $5,000 and imprisoned in a correctional facility not less
       than ten years nor more than twenty years.

He was also convicted of one count of incest. West Virginia Code § 61-8-12(c) provides, in part,
that

       [a]ny person who violates the provisions of this section shall be guilty of a felony,
       and, upon conviction thereof, shall be imprisoned in the penitentiary not less than
       5 years nor more than 15 years, or fined not less than $500 nor more than $5,000
       and imprisoned in the penitentiary not less than five years nor more than fifteen
       years.

Moreover,

               “‘[w]hen a defendant has been convicted of two separate crimes, before
       sentence is pronounced for either, the trial court may, in its discretion, provide
       that the sentences run concurrently, and unless it does so provide, the sentences
       will run consecutively.’ Syllabus point 3, Keith v. Leverette, 163 W.Va. 98, 254
       S.E.2d 700 (1979).” Syllabus Point 3, State v. Allen, 208 W.Va. 144, 539 S.E.2d
       87 (1999).”

Syl. Pt. 7, State ex rel. Farmer v. McBride, 224 W. Va. 469, 686 S.E.2d 609 (2009).

       It is clear from the record on appeal that petitioner’s consecutive terms of ten to twenty
years for each count of sexual abuse by a custodian and five to fifteen years for one count of

       3
        Petitioner cites Eric F. v. Plumley, No. 14-0834, 2015 WL 3952668, at *4 (W. Va. June
26, 2015)(memorandum decision), which affirmed the circuit court’s acceptance of a binding
plea agreement that included concurrent sentences for the defendant. Here, however, the plea
agreement required the State to stand silent at sentencing and did not include a binding
agreement regarding concurrent versus consecutive terms of sentences. As the facts of Eric F. v.
Plumley are distinguishable from the instant facts, it is inapplicable to this Court’s analysis.



                                                     3
incest are within statutory limits. The circuit court was within its discretion to order that those
sentences run consecutively. Also, the circuit court considered information contained in
petitioner’s presentence investigation report and competency evaluation, as well as the guardian
ad litem’s motion recommending concurrent sentencing, when deciding to sentence petitioner to
consecutive, rather than concurrent sentences. Based on the information provided, the circuit
court determined that consecutive sentences were appropriate, and we find no reason to disturb
this finding.

       For the foregoing reasons, the circuit court’s May 1, 2019, sentencing order is hereby
affirmed.

                                                                                       Affirmed.

ISSUED: September 3, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                    4